Citation Nr: 0942435	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disability, claimed 
as jungle rot and jungle itch.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge and 
Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge at a video hearing in June 2009.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Service connection for a skin disability was denied in 
unappealed RO decisions of February 1989 and December 2001.

2.  The evidence received since the December 2001 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  Tinea cruris with dermatitis had its onset in service.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision is final; however new and 
material evidence has been received and the claim of service 
connection for a skin disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105, 
20.202 (2009).

2.  Tinea cruris, dermatitis with odor, itching and 
discoloration, have been met.  38 U.S.C.A. § 1110, 1154 (b); 
38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's skin 
disability claim and grants service connection for tinea 
cruris, dermatitis with odor, itching and discoloration, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and 
assist is necessary.

The RO initially denied service connection for a skin 
disability, claimed as jungle rot and jungle itch, in a 
February 1989 decision.  A copy of the notice that was sent 
to the Veteran informing him of the decision and of his 
appellate rights is not of record.  However, in the Veteran's 
March 1989 notice of disagreement (NOD), he wrote that his 
NOD concerned "[T]he notification letter dated February 16, 
1989."  He failed to perfect his appeal after receiving a 
Statement of the Case (SOC).  Thus, the February 1989 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  

The Veteran attempted to reopen this claim in January 2000.  
The RO denied service connection for a skin disability on the 
merits in a December 2001 rating decision.  The Veteran was 
informed of the decision and of his appellate rights on 
December 27, 2001, but he failed to submit an NOD.  Thus, the 
December 2001 decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

A claim which has been denied in an unappealed rating 
decision or Board decision will not thereafter be reopened 
and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  This 
claim was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding 
whether new and material evidence has been submitted the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The Veteran's request to reopen his claims for service 
connection for a skin disability was received in March 2007.

The last final denial of the claim was in December 2001.  At 
that time, the pertinent evidence of record only included the 
Veteran's service treatment records.  The service records 
showed that the Veteran had been diagnosed with, and treated 
for tinea cruris of the groin during service.  The claims 
file also contained post-service VA outpatient treatment 
records, VA examination reports, and Vet Center records; 
however, none of these records related to a skin disability.  

The evidence added to the record since the last final 
decision includes VA and private treatment records which show 
current diagnoses of a skin disability; specifically, tinea 
cruris.  This evidence was not previously considered by the 
RO and therefore it is new.  The new evidence also includes 
the Veteran's current testimony (and as reported during the 
course of VA treatment) that his skin symptoms continued to 
manifest since service.  Also new to the record is a buddy 
statement from a former fellow service member, who 
corroborates the Veteran's alleged continuity of symptoms.

The new evidence is material in that it pertains to essential 
elements of the claim that were found missing in the prior 
decisions.  In each of the prior decisions, the claim was 
denied based upon a determination that there was no evidence 
of a current chronic skin disability, or a chronic skin 
disorder in service.  The evidence added to the record 
includes a current diagnosis of a skin disorder and the 
Veteran's credible report of continued skin symptomatology 
since service.  This evidence shows that the skin disorder in 
service was in fact chronic, and that the current skin 
symptoms have been continuous since service.  Thus the new 
and material evidence raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
presented and the claim for a skin disability is reopened.  

Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004).

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for "chronic" conditions, 
when a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
Veteran currently has the same condition.  38 C.F.R. § 
3.303(b).   Under 38 C.F.R. § 3.303(b), an alternative method 
of establishing the second and third Caluza element is 
through a demonstration of "continuity of symptomatology."  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Service treatment records show treatment for a tinea 
infection of the trunk and groin in June 1970.  In July 1970, 
the Veteran began to complain of a "heat rash" involving 
the intracrural region (i.e. between the thighs).  Clinical 
notes dated in August 1970 indicate a possible fungal 
infection in the intracrural region and under the scrotum.  
He was thereafter diagnosed with and treated for a gonococci 
(gonorrhea) abscess and gonococci urethritis.

The Veteran was hospitalized for 30 days beginning in 
September 1970, due to an abscess formation in the left 
scrotum and inner thigh areas.  He subsequently underwent a 
circumcision, and developed a post-circumcision infection.  
He required repeat antibiotics, warm soaks, and heat lamp 
therapy.  He was discharged to full duty on October 1, 1970 
with no signs of infection.  The May 1971 separation 
examination showed no evidence of a recurrent skin infection.  
Physical examination of the skin was reported as normal.

Post-service VA medical records include an August 1990 VA 
outpatient treatment record that shows the Veteran reported a 
history of jungle rot with itching.  Physical examination 
revealed an erythematous sharply demarcated area on the left 
inner aspect of the Veteran's thigh and groin.  The clinical 
assessment was tinea cruris.

A March 2007 VA medical record shows the Veteran complained 
of an intermittent groin rash present since service.  
Physical examination revealed positive hypertrophic skin 
changes in the groin and the lateral edge of the scrotum.  A 
satellite lesion with erythema was also noted.  The clinical 
assessment was tinea dermatitis.  A December 2007 record 
shows the Veteran was noted to have continued dermatitis in 
the groin area, with intermittent flare-ups.  He stated that 
the lesions were persistent and occurred with odor.  The 
Veteran related this was initially caused by dampness and 
exposure to elements in Vietnam.  On physical examination of 
the genitourinary area, the clinician observed hyper-
pigmentation with some areas of irritation.

At the Veteran's July 2009 hearing, his sworn testimony was 
that he developed a skin rash in the groin area while in 
Vietnam, due to weather conditions and the fact that he was 
not able to change his clothes or bathe properly.  He 
indicated that he was treated in service for this condition.  
He further testified that the same skin symptoms have 
persisted on a chronic and recurrent basis since service in 
the military.

In support of his claim, the Veteran also submitted a buddy 
statement that corroborated his testimony as to the initial 
onset and cause of the skin disability, and as to the 
Veteran's hospitalization in service.  

Turning to the merits of the claim, the Board finds that a 
current disability has been established.  The Veteran has 
presented both oral and written testimony that he currently 
experiences recurrent skin irritation in his groin region.  
He is competent to report such symptoms.  His testimony is 
buttressed by evidence of complaints and clinical findings of 
tinea cruris and dermatitis involving his groin area in the 
post-service treatment records.  

The Board also finds that a groin rash, diagnosed as tinea 
cruris, is shown to have initially manifested in service, as 
per the service treatment records and the Veteran's 
testimony.  Thus, an in-service disease is established.

The Board further finds that the element of a causal nexus 
between the current skin disability and military service has 
been established.  For his part, the Veteran has reported a 
history of intermittent groin rash symptoms dating back to 
service.  He is competent to report a continuity of 
symptomatology, and such continuity can serve to satisfy the 
requirement for a nexus between an in-service event and a 
current disability.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board finds no reason to find that his 
statements incredible, and therefore, thus, the required 
nexus is met.  

Here, resolving all reasonable doubt in the Veteran's favor, 
his claim for service connection for a skin disability is 
granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a skin disability 
is reopened.

Service connection for tinea cruris, dermatitis with odor, 
itching and discoloration a skin disability is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


